              Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 1 of 27



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X   Docket No.:
 SHERONICA OUTLAW,

                                             Plaintiff,                 COMPLAINT

                           -against-
                                                                        PLAINTIFF DEMANDS
 BOB’S DISCOUNT FURNITURE, LLC, ROBERT                                  A TRIAL BY JURY
 CRISTODORA, individually, and JOHN JACKSON,
 individually,

                                              Defendants.
 -------------------------------------------------------------------X

        Plaintiff, SHERONICA OUTLAW (“OUTLAW”), by her attorneys, PHILLIPS &

ASSOCIATES, ATTORNEYS AT LAW, PLLC, hereby complains of the Defendants by alleging

and averring as follows:

                                        NATURE OF THE CASE

1.      This is the case of an employer -- BOB’S DISCOUNT FURNITURE, LLC (“BOB’S

        DISCOUNT FURNITURE”) – which prides itself on providing “quality furniture … in a

        fun and haggle-free environment … [with] [n]o hassles,” condoning a racially charged

        hostile work environment in at least one of its stores, and ultimately firing its employees –

        Plaintiff OUTLAW – when she continued to complain about the racist harassment she was

        forced to endure while working there.

2.      Plaintiff OUTLAW brings this action alleging that Defendants have violated Title VII of

        the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e, et seq. (amended in 1972,

        1978 and by the Civil Rights Act of 1991, Pub. L. No. 102-166) (“Title VII”); and the New

        York State Human Rights Law, New York State Executive Law, §§ 296, et seq.

        (“NYSHRL”).

3.      Plaintiff OUTLAW seeks damages, as well as injunctive and declaratory relief, to redress

                                                          1
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 2 of 27



     the injuries she has suffered – physical, emotional and pecuniary – as a result of being

     discriminated and retaliated against by her employer on the basis of her race (African

     American), sexual orientation, and/or gender/sex (female), whether actual or perceived.

         JURISDICTION, VENUE AND PROCEDURAL PREREQUISITES

4.   Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §§ 1331

     and 1343.

5.   The Court has supplemental jurisdiction over the claims Plaintiff OUTLAW has brought

     under state law pursuant to 28 U.S.C. § 1367.

6.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as one or more of the

     Defendants reside within the Southern District of New York or the acts complained of

     occurred therein.

7.   By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

     Commission (“EEOC”) on November 16, 2018; (b) receiving a Notice of Right to Sue from

     the EEOC on August 2, 2019; (c) commencing this action within 90 days of the issuance

     of the Notice of Right to Sue by the EEOC, Plaintiff OUTLAW has satisfied all of the

     procedural prerequisites for the commencement of the instant action. A copy of the Notice

     of Right to Sue is annexed hereto as Exhibit A.

                                          PARTIES

8.   At all times relevant hereto, Plaintiff OUTLAW is and has been a resident of the State of

     New York, County of Dutchess.

9.   At all times material, Defendant BOB’S DISCOUNT FURNITURE was and is a limited

     liability corporation operating in and existing under the laws of the State of Massachusetts.




                                              2
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 3 of 27



10.   Upon information and belief, Defendant BOB’S DISCOUNT FURNITURE owns and/or

      operates a furniture store located at South Hills Mall, 1895 South Road (Route 9),

      Poughkeepsie, New York 12601 (the “Poughkeepsie Location”).

11.   At all times relevant hereto, Plaintiff OUTLAW was and is currently an employee of

      Defendant BOB’S DISCOUNT FURNITURE.

12.   At all times relevant hereto, Defendant ROBERT CRISTODORA (“CRISTODORA”) was

      and is currently an employee of Defendant BOB’S DISCOUNT FURNITURE, holding the

      position of “Store Manager.”

13.   Defendant CRISTODORA was and is currently Plaintiff OUTLAW’s supervisor and/or

      had supervisory authority over her. Specifically, Defendant CRISTODORA had and has

      the authority to hire, terminate, and/or affect the terms and conditions of Plaintiff

      OUTLAW’s employment, or to otherwise influence the decision maker of the same.

14.   That at all times relevant hereto, Defendant JOHN JACKSON (“JACKSON”) was and is

      currently an employee of Defendant BOB’S DISCOUNT FURNITURE, holding the

      position of “Human Resources (‘H.R.’) Director.”

15.   Defendant JACKSON was and is currently Plaintiff OUTLAW’s supervisor and/or had

      supervisory authority over her. Specifically, Defendant JACKSON had and has the

      authority to hire, terminate, and/or affect the terms and conditions of Plaintiff OUTLAW’s

      employment, or to otherwise influence the decision maker of the same.

16.   Upon information and belief, Defendant CRISTODORA is white male.

17.   Upon information and belief, Defendant JACKSON is a black male.

18.   Defendants BOB’S DISCOUNT FURNITURE, CRISTODORA, and JACKSON are, at

      times, collectively referred to herein as “Defendants.”




                                               3
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 4 of 27



                                    MATERIAL FACTS

19.   On or about January 23, 2017, Defendant BOB’S DISCOUNT FURNITURE hired

      Plaintiff OUTLAW as a “Sales Consultant.”

20.   At the time she was hired, Plaintiff OUTLAW worked Friday to Tuesday, with differing

      shifts each day. On Mondays, she worked from 10:45AM until 8:00PM; on Tuesdays, she

      worked from 10:00AM until 6:00PM; on Fridays, she worked from 12:45PM until 9:30PM;

      on Saturdays, her schedule rotated between 9:45AM until 5:30PM and 1:15PM to 930PM;

      and on Sundays, her schedule rotated between 9:30AM until 5:00PM and 11:30AM until

      7PM.

21.   Plaintiff earned an hourly rate of $13.25 per hour.

22.   Thus, Plaintiff OUTLAW had an expected 2018 salary of $27,560.00, plus the value of her

      benefits, including but not limited to, commissions earned from sales.

23.   Soon after she was hired, in or about the middle of February 2017, Plaintiff OUTLAW

      experienced a work environment permeated with discrimination based on her race (African

      American), sexual orientation, and gender, whether actual or perceived; and she began to

      suffer the consequences of this hostile work environment.

24.   Particularly and most egregiously, on or about April 21, 2018, Defendant CRISTODORA

      asked Plaintiff OUTLAW, Denise Davis, a Part-Time Sales Consultant, and Michael Rosa,

      a Sales Consultant, why they were just standing around on the sales floor. Plaintiff

      OUTLAW, Ms. Davis and Mr. Rosa answered Defendant CRISTODORA that they were

      assisting customers.

25.   Upon information and belief, Ms. Davis is an African American female and Mr. Rosa is a

      white male.

26.   In response, Defendant CRISTODORA observed that the two African American females

                                               4
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 5 of 27



      looked “like the circus animals” and Mr. Rosa, the white male, “was the ringleader of the

      circus.”

27.   Plaintiff OUTLAW as well as – upon information and belief -- Ms. Davis and Mr. Rosa

      understood this to be a racially charged discriminatory comment and were deeply offended.

28.   This comment by Defendant CRISTODORA also reinforced the racial stereotypes that

      Defendants had about their African American employees, as compared to their Caucasian

      employees.

29.   Shortly thereafter, on or about June 5, 2018, Plaintiff OUTLAW had a meeting with

      Defendants CRISTODORA and JACKSON to discuss the continuous discriminatory

      treatment that she had been facing since the beginning of her employment because of

      Defendants’ unlawful conduct.

30.   During this meeting, Plaintiff OUTLAW provided Defendant JACKSON with examples

      of: (a) the discriminatory and hostile work environment; (b) disparate treatment, as

      compared to the white employees; and (c) Plaintiff OUTLAW being singled out.

31.   In defense of the discriminatory conduct of Donna Ramaglia described immediately above,

      Defendant JACKSON told Plaintiff OUTLAW, “you know women…women can be catty

      with each other.”

32.   Plaintiff OUTLAW was especially offended by Defendant JACKSON’s discriminatory

      comment based on her gender/sex and because it was coming directly from a human

      resources professional who should certainly know better.

33.   In addition, both men made it appear that the problem was not the other employees’

      discriminatory conduct, but rather Plaintiff OUTLAW’s alleged inappropriate responses to

      that unlawful conduct.

34.   Moreover, Defendant JACKSON told Plaintiff OUTLAW that Cindy Beauchard, a Human

                                              5
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 6 of 27



      Resources Employee who had previously addressed Plaintiff OUTLAW’s complaints, was

      “lazy” and is not good with following up on problems.

35.   This comment reinforces the racial stereotype that black women are lazy and cannot follow

      through with anything that they do.

36.   Furthermore, Defendant JACKSON told Plaintiff OUTLAW that he had met Defendant

      CRISTODORA for the first time, when they had lunch earlier that day and Defendant

      JACKSON concluded from that meeting that Defendant CRISTODORA was not a

      “prejudicial man.”

37.   Thus, Defendant JACKSON, a supposed Human Resources professional, engaged in

      gender-based and race-based stereotyping, as well as evidencing a caviler disregard for the

      existence of a hostile work environment.

38.   This disastrous meeting with human resources was a culmination of Defendant BOB

      DISCOUNT FURNITURE’s well-established, continuous, and ongoing hostile work

      environment, based on Plaintiff OUTLAW’s race (African American), sexual orientation,

      and gender, whether actual or perceived.

39.   From in or around the middle of February 2017 until in or around the beginning of March

      2017, Plaintiff trained with Amy Rosen, Floor Manager, and Defendant CRISTODORA,

      in order to learn what was required for her position as a Sales Consultant.

40.   Soon thereafter, Ms. Rosen and Defendant CRISTODORA permitted Plaintiff to begin

      working on the sales floor selling furniture, as she was a fast learner.

41.   On her first day on the sales floor, the following coworkers, all holding the same position

      of Sales Consultant, began to harass Plaintiff OUTLAW on the basis of her race: Ms.

      Ramaglia, Angela Cacace, Donna Blakemore, Kaitlyn Krebs, and Joseph Haubrich.




                                                 6
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 7 of 27



42.   Upon information and belief, Ms. Ramaglia, Ms. Cacace, Ms. Blakemore, and Ms. Krebs

      are white females. In addition, upon information and belief, Mr. Haubrich is a white male.

43.   Ms. Ramaglia, Ms. Cacace, Ms. Blakemore, Ms. Krebs, and Mr. Haubrich all called

      Plaintiff a snake because she used to work at car dealerships in Bronx, New York.

44.   In addition, Ms. Ramaglia, Ms. Cacace, Ms. Blakemore, Ms. Krebs, and Mr. Haubrich,

      told Plaintiff that they would not help Plaintiff and would do anything to get Plaintiff fired.

45.   Soon thereafter, Plaintiff went into the manager’s office, and complained, to Ms. Rosen

      and Defendant CRISTODORA, that she was working on the floor and that Ms. Ramaglia,

      Ms. Cacace, Ms. Blakemore, Ms. Krebs, and Mr. Haubrich were harassing her. Plaintiff

      OUTLAW reiterated that her coworkers were calling her a snake and saying that they were

      going to try to get her fired.

46.   Ms. Rosen and Defendant CRISTODORA dismissed Plaintiff OUTLAW’s concerns and

      stated that others had gone through this type of conduct because people are jealous of new

      employees, “like her.” Ms. Rosen and Defendant CRISTODORA continued that Plaintiff

      OUTLAW should not come to them for “everything” and needed to first try to work out

      her differences with the other salespeople.

47.   Offended by the inappropriate response, Plaintiff OUTLAW told Defendant

      CRISTODORA that she wanted him to talk to the other employees because she wanted to

      work in an environment free of racial hostility.

48.   Ms. Rosen and Defendant CRISTODORA responded that they would talk to the other

      employees and that Plaintiff should go back to work. In addition, they told Plaintiff that if

      Plaintiff had a problem afterwards to talk to them and let them know if the conduct of her

      coworkers “goes too far.”




                                                7
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 8 of 27



49.   Upon information and belief, Ms. Rosen and Defendant CRISTODORA acquiesced to the

      discriminatory conduct by not talking to Ms. Ramaglia, Ms. Cacace, Ms. Blakemore, Ms.

      Krebs, and Mr. Haubrich.

50.   Upon returning to the sales floor, Ms. Ramaglia and Ms. Cacace accosted Plaintiff

      OUTLAW and rudely asked her why she had the right to be on the sales floor, when they

      had been required to train in New Jersey, before getting onto the sales floor.

51.   Plaintiff OUTLAW responded that it was a decision made by management and if there was

      an issue they should speak with Ms. Rosen and/or Defendant CRISTODORA.

52.   Soon thereafter, upon information and belief, Ms. Ramaglia and Ms. Cacace complained

      to management.

53.   A few days later, Ms. Rosen and Defendant CRISTODORA pulled Plaintiff OUTLAW

      from the sales floor and reassigned her to in-house training for approximately another two

      weeks.

54.   Since then, on almost a daily basis, Ms. Cacace and Ms. Ramaglia harassed Plaintiff

      OUTLAW by telling her that she did not know the rules and threatening Plaintiff that there

      would be problems if she stole their customers.

55.   Despite Plaintiff OUTLAW politely asking Ms. Cacace and Ms. Ramaglia to leave her

      alone, Ms. Cacace and Ms. Ramaglia continued their harassment of Plaintiff OUTLAW in

      hopes that she would quit or get fired.

56.   For example, when Plaintiff OUTLAW would put her name on an “Up Sheet,” which was

      used to assign a Sales Consultant to a customer, Ms. Cacace and Ms. Ramaglia would cross

      Plaintiff OUTLAW’s name off, in order to push her to the bottom of the list. This maneuver

      prevented Plaintiff OUTLAW from obtaining commissions on sales. This conduct by Ms.

      Cacace and Ms. Ramaglia occurred on almost a daily basis.

                                                8
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 9 of 27



57.   In or around April 2017, Plaintiff OUTLAW filled out a credit card application for a

      customer. Soon thereafter, the application was removed from Plaintiff OUTLAW’s desk,

      which was located in or around the middle of the store.

58.   Almost immediately, Plaintiff OUTLAW went to complain to Defendant CRISTODORA.

      Defendant CRISTODORA responded that he would have the camera crew check to see

      what happened. Soon thereafter, Defendant CRISTODORA told Plaintiff that it was okay

      and he would handle the issue.

59.   Shortly thereafter, but still in or about April 2017, Defendant CRISTODORA called

      Plaintiff OUTLAW into the manager’s office, and informed her that Ms. Ramaglia had

      accused Plaintiff OUTLAW of touching Ms. Ramaglia in a sexually inappropriate manner.

60.   In shock, Plaintiff OUTLAW conclusively denied the accusations. Specifically, Plaintiff

      OUTLAW told Defendant CRISTODORA that she would not touch anyone in that manner

      and that she was not a gay woman. Plaintiff OUTLAW continued that she would appreciate

      if Defendant CRISTODORA would investigate this matter and clear up the false

      accusations made against her.

61.   Plaintiff OUTLAW also asked where she had allegedly touched Ms. Ramaglia but

      Defendant CRISTODORA could not provide a response because he said he did not ask

      Ms. Ramaglia and was only trying to understand what had happened.

62.   Defendant CRISTODORA proceeded to tell Plaintiff OUTLAW that a number of sales

      persons were complaining about how aggressive Plaintiff OUTLAW was on the sales floor.

      Plaintiff OUTLAW asked who complained about her but Defendant CRISTODORA did

      not provide a response.

63.   Upon information and belief, Ms. Ramaglia’s claims were investigated and determined to

      be unfounded and baseless accusations against Plaintiff OUTLAW. However, Ms.

                                              9
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 10 of 27



      Ramaglia was never reprimanded for making such false allegations. Thus, Defendants

      acquiesced to the discriminatory conduct of Ms. Ramaglia against Plaintiff OUTLAW,

      which caused Plaintiff OUTLAW to be subjected to a hostile work environment based on

      her race (African American) and sexual orientation, whether actual or perceived.

64.   In addition, the allegation that Plaintiff was “aggressive” continued to reinforce the racial

      stereotypes that Defendants had about their African American employees, as compared to

      their non-African American employees.

65.   In or around May 2017, Defendant CRISTODORA began taking away Plaintiff

      OUTLAW’s commissions and giving them to Ms. Krebs, Ms. Cacace, and Mr. Haubrich.

      This was done without any explanation to Plaintiff OUTLAW.

66.   Upon information and belief, Ms. Krebs, Ms. Cacace, and Mr. Haubrich would complain

      to Defendant CRISTODORA that Plaintiff OUTLAW had allegedly stolen their customers.

67.   Approximately twice a week, Plaintiff OUTLAW complained to Defendant

      CRISTODORA and Ms. Rosen about being singled out on the sales floor, by the white

      employees (particularly Ms. Ramaglia, Ms. Cacace, Ms. Blakemore, Ms. Krebs, and Mr.

      Haubrich).

68.   Defendant CRISTODORA typically responded that “this was not a black and white

      situation” and that such friction occurred with all of the new employees, and would smooth

      out over time.

69.   On at least one occasion, Plaintiff OUTLAW explained to Defendant CRISTODORA that

      in this short period of time, she was called a “liar,” and was accused of sexually harassing

      another female employee. Plaintiff OUTLAW continued that she felt that Defendant

      CRISTODORA was acquiescing to the discriminatory conduct of her white coworkers

      against her.

                                               10
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 11 of 27



70.   Defendant CRISTODORA’s response reinforced Defendant BOB’S DISCOUNT

      FURNITURE’s disparate treatment between employees based on their race, by attempting

      to disregard Plaintiff’s complaints.

71.   From in or around July 2017 until in or around September 2017, Ms. Ramaglia, Ms.

      Cacace, Ms. Blakemore, Ms. Krebs, and Mr. Haubrich, continued to subject Plaintiff

      OUTLAW to a discriminatory and hostile work environment based on her race.

72.   On or about July 18, 2017, Plaintiff OUTLAW came to work and learned that Defendant

      CRISTODORA gave Ms. Krebs half of Plaintiff’s commissions from a furniture sale.

73.   Upon information and belief, the rules of Defendant BOB’S DISCOUNT FURNITURE

      state that if a customer does not ask for a particular sales consultant, at the door, then that

      customer is no longer that sales consultant’s customer.

74.   Soon thereafter, Plaintiff OUTLAW asked Ms. Krebs how Ms. Krebs got her name on the

      deal in question and Ms. Krebs responded that Plaintiff OUTLAW was a thief and to get

      away from her, before there was a big problem. Plaintiff OUTLAW, perplexed by Ms.

      Krebs’ hostile response, asked “why?”

75.   In response, Ms. Krebs told Plaintiff OUTLAW, that she could do whatever she wanted

      and that Plaintiff OUTLAW could not do anything about it.

76.   Soon thereafter, Plaintiff OUTLAW complained to Defendant CRISTODORA and asked

      Defendant CRISTODORA about the commission in question had been transferred away

      from her to Ms. Krebs. Plaintiff OUTLAW specifically explained to Defendant

      CRISTODORA that the customer came in and did not ask for Ms. Krebs, so Plaintiff

      OUTLAW was within her rights to work with the customer and make the sale.




                                                11
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 12 of 27



77.   In response, Defendant CRISTODORA told Plaintiff OUTLAW that it did not matter

      because he was the manager and could make the final decision and that Ms. Krebs deserved

      half of the commission.

78.   Upon information and belief, in so doing, Defendant CRISTODORA treated Plaintiff

      OUTLAW differently on the basis of her race (African American).

79.   Soon thereafter, Plaintiff OUTLAW returned to the sales floor and told Ms. Krebs that Ms.

      Krebs was wrong and Ms. Krebs responded that she had the upper hand and Plaintiff

      OUTLAW had no rights.

80.   Plaintiff OUTLAW was deeply offended by this veiled discriminatory comment alluding

      to the fact that Defendant CRISTODORA and Ms. Krebs are white and will side with one

      another against Plaintiff OUTLAW, who is African American.

81.   In addition, Ms. Krebs’ comment about Plaintiff having no rights continued to reinforce

      the racial stereotypes that Defendants had about their African American employees, as

      compared to their non-African American employees.

82.   In or around September 2017, Defendant CRISTODORA informed Plaintiff OUTLAW

      that Ms. Ramaglia again accused Plaintiff OUTLAW of touching Ms. Ramaglia in a

      sexually inappropriate manner.

83.   Defendant CRISTODORA told Plaintiff OUTLAW this is the second time Ms. Ramaglia

      was accusing Plaintiff OUTLAW of sexual harassment and Plaintiff OUTLAW told

      Defendant CRISTODORA that she had asked to have Human Resources involved in this

      matter, so it could be resolved.

84.   Upon information and belief, Ms. Ramaglia’s claims were investigated and determined to

      be unfounded and baseless accusations. However, Ms. Ramaglia was never reprimanded

      for making these false allegations against Plaintiff OUTLAW. Defendants thereby

                                             12
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 13 of 27



      acquiesced to the discriminatory conduct of Ms. Ramaglia against Plaintiff OUTLAW,

      which caused Plaintiff OUTLAW to be subjected to a hostile work environment based on

      her race and sexual orientation, whether actual or perceived.

85.   In or around October 2017, Plaintiff OUTLAW spoke with Ms. Beauchard and complained

      about: (a) the discriminatory and hostile work environment to which she was being

      subjected; (b) Ms. Ramaglia’s false and defamatory sexual harassment allegations against

      her; and (c) Defendant CRISTODORA’s failure to properly address these continuing and

      ongoing issues. Plaintiff OUTLAW expressed that she believed that this conduct was

      racially motivated. (the “October 2017 Complaint”)

86.   Upon information and belief, Ms. Beauchard is an African American female.

87.   Ms. Beauchard responded that there have been many complaints from other African

      American sales employees about the same individuals, as well as, Defendant

      CRISTODORA’s failure to address the discriminatory conduct. Ms. Beauchard continued

      that some type of mediation or intervention needed to occur, since this discriminatory

      conduct could not continue.

88.   However, no such remedial effort was made for over a month.

89.   During this time, the hostile work environment that Plaintiff OUTLAW was being

      subjected to on almost a daily basis became markedly worse.

90.   For example, the white employees increasingly ostracized Plaintiff OUTLAW and she was

      continuously called into the manager’s office.

91.   Approximately five weeks after Plaintiff’s October 2017 Complaint, Ms. Beauchard came

      to the Poughkeepsie Location and held a meeting with Plaintiff OUTLAW and Defendant

      CRISTODORA.




                                              13
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 14 of 27



92.   During this meeting, Ms. Beauchard asked Plaintiff OUTLAW about what was happening

      at Poughkeepsie Location and Plaintiff OUTLAW explained that she was being

      continuously harassed by the white employees and that management, particularly

      Defendant CRISTODORA, was acquiescing to the discriminatory conduct.

93.   Defendant CRISTODORA alleged that there were numerous complaints against Plaintiff

      OUTLAW for being “loud on the floor,” using her phone on the floor, walking off the floor

      and not taking her name off the Up List.

94.   Ms. Beauchard asked if Defendant CRISTODORA had actually witnessed any of this

      conduct and why there were no written complaints. Defendant CRISTODORA responded

      that he had not and that the only complaints against Plaintiff OUTLAW were from other

      (white) employees.

95.   Plaintiff OUTLAW then informed Ms. Beauchard that this discriminatory conduct was

      affecting her emotionally and that when she came to work, she would begin shaking

      nervously because of the discriminatory and hostile work environment that she was being

      subjected to on an almost daily basis.

96.   Ms. Beauchard continued by asking Defendant CRISTODORA what can be done to rectify

      this situation and why did she not hear about this conduct earlier.

97.   Defendant CRISTODORA claimed that he thought it was handled already. Plaintiff

      interjected stating that she was complaining on an almost daily basis because the

      discriminatory conduct was persistent.

98.   After the meeting, Ms. Beauchard took Plaintiff OUTLAW aside and told her that she

      would try and get to the bottom of what was happening and apologized for what Plaintiff

      OUTLAW had been going through.




                                               14
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 15 of 27



99.    In or around late December 2017, or early January 2018, Diane Kolinsky was hired as a

       new Manager at the Poughkeepsie Location.

100.   Soon thereafter, Ms. Kolinsky also began harassing Plaintiff OUTLAW, after befriending

       Ms. Cacace, as well as two other Sales Consultants, Lenny Arias and Jill Salatti.

101.   Upon information and belief, Mr. Arias is a fair-skinned Puerto Rican male and Ms. Salatti

       is a white female.

102.   For example, Ms. Kolinsky and Defendant CRISTODORA would give the higher web

       sales to the white sales persons and would give the lower web sales to the non-white sales

       persons.

103.   In or around early February 2018, a customer came into the store and asked for Michael

       Phillips, a Sales Consultant. Plaintiff OUTLAW asked Ms. Ramaglia to page Mr. Phillips

       to assist the customer. However, upon information and belief, rather than page Mr. Phillips,

       Ms. Ramaglia began working with the customer (the “Early February 2018 Incident”).

104.   Upon information and belief, Mr. Phillips is a bi-racial (African American and White)

       male.

105.   When Mr. Phillips came back to the showroom, Plaintiff OUTLAW asked Mr. Phillips if

       he had worked with the customer. Mr. Phillips responded in the negative. Plaintiff

       proceeded to point the customer out and told Mr. Phillips that the customer was with Ms.

       Ramaglia.

106.   Mr. Phillips then inquired with Ms. Ramaglia how she got the customer. Ms. Ramaglia

       replied that the customer requested her and circled her name.

107.   Soon thereafter, Ms. Ramaglia began yelling at Plaintiff OUTLAW, across the sales floor,

       and called Plaintiff a “fucking liar.” A number of employees and customers witnessed this

       offensive conduct. Ms. Ramaglia continued to call Plaintiff OUTLAW a liar, three more

                                               15
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 16 of 27



       times, in a rude tone. Mr. Phillips informed Ms. Ramaglia that her conduct was very

       unprofessional and that he would let Defendant CRISTODORA, know what she did.

108.   Other Sales Consultants, as well as Mr. Phillips, all witnessed Ms. Ramaglia’s

       discriminatory conduct.

109.   Later, Plaintiff OUTLAW called Ms. Beauchard and complained about Ms. Ramaglia’s

       recent discriminatory conduct, as well as, the continued discriminatory and hostile work

       environment that Plaintiff OUTLAW was being subjected to with the acquiescence of

       management.

110.   Ms. Beauchard responded that no one had informed her about the incident and that she

       would investigate and get back to Plaintiff OUTLAW. However, Ms. Beauchard never

       followed up with Plaintiff OUTLAW.

111.   In or around late February 2018, Defendant CRISTODORA approached Plaintiff

       OUTLAW and asked Plaintiff OUTLAW if she touched Ms. Ramaglia in a sexually

       inappropriate manner. While Defendant CRISTODORA made this accusation, he appeared

       to be smirking, in an attempt to not laugh.

112.   Plaintiff OUTLAW asked when this alleged conduct occurred and Defendant

       CRISTODORA claimed that it happened earlier that day. Plaintiff OUTLAW responded

       that she did not speak to Ms. Ramaglia, or interact with her because Ms. Ramaglia had

       been making false accusations against her. Plaintiff OUTLAW added that she had not yet

       seen Ms. Ramaglia that day.

113.   Upon information and belief, this accusation came directly from Defendant

       CRISTODORA and was only made in order to continue the discriminatory and hostile

       work environment that Plaintiff OUTLAW was being subjected to.




                                                16
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 17 of 27



114.   On or about February 25, 2018, Plaintiff e-mailed Ms. Beauchard to complain about

       Defendant CRISTODORA’s and the discriminatory conduct of the other white sales

       consultants towards her, listing various examples. Plaintiff OUTLAW also asked for

       assistance because management was acquiescing to the discriminatory conduct of the white

       sales force.

115.   In addition, Plaintiff OUTLAW informed Ms. Beauchard that she believed it was unfair

       that she had to work in an environment where she felt unsafe for her job and where she

       could not defend herself because there were no repercussions for her offending coworkers.

116.   Moreover, Plaintiff OUTLAW explained that she would wake up not wanting to come to

       work because she did not feel protected.

117.   Furthermore, Plaintiff OUTLAW felt that the white sales people, despite managers being

       fully informed, were continuing to harass her and treating her differently.

118.   However, Ms. Beauchard did not respond to the e-mail, thereby acquiescing to the

       offending discriminatory conduct.

119.   In or around March 2018, Ms. Beauchard came into the Poughkeepsie Location, after

       Plaintiff complained again, and spoke to Defendant CRISTODORA and Plaintiff

       OUTLAW, in the manager’s office.

120.   During this meeting, Ms. Beauchard told Defendant CRISTODORA that there has to be

       some type of mediation because there were other non-white employees complaining about

       the discriminatory conduct of the white salesforce.

121.   Plaintiff OUTLAW proceeded to inform Ms. Beauchard about Ms. Ramaglia’s continued

       discriminatory conduct, including the Early February 2018 Incident.

122.   Also, after being questioned, Defendant CRISTODORA admitted that Plaintiff OUTLAW

       had complained multiple times about issues she was having with the white salesforce. In

                                               17
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 18 of 27



       addition, Defendant CRISTODORA admitted that Plaintiff had stated that she felt singled

       out by her white co-workers.

123.   Plaintiff OUTLAW also explained that Defendant CRISTODORA and Ms. Kolinsky

       appeared to both enjoy making Plaintiff OUTLAW’s work environment hostile and it had

       now caused Plaintiff OUTLAW to have anxiety attacks. In addition, Plaintiff OUTLAW

       explained that her anxiety had become so severe that she would begin to shake almost every

       day, when Plaintiff OUTLAW arrived at work.

124.   Despite this meeting, Plaintiff OUTLAW’s hostile work environment worsened in

       retaliation for complaining about the discriminatory conduct.

125.   On or about March 9, 2018, Plaintiff OUTLAW text messaged Ms. Kolinsky and Michael

       Evans, another Sales Manager, and informed them that that she would be late to the

       morning meeting. Despite promptly informing Ms. Kolinsky and Mr. Evans, Mr. Evans

       still insisted on putting Plaintiff OUTLAW down as a late arrival.

126.   Upon information and belief, Ms. Kolinsky and Mr. Evans did not do this to the white

       employees.

127.   After the morning meeting, Ms. Kolinsky and Mr. Evans, began harassing Plaintiff

       OUTLAW about an order that was placed in the “Saturday Folder.” Plaintiff explained that

       she was taught to inform the employees in the Customer Service Office about such an order

       and then have them place it in the appropriate folder.

128.   However, Mr. Evans continued to accuse Plaintiff OUTLAW of putting the form into the

       wrong folder, against store procedure. This in turn, prevented the customer from getting

       her purchase in a timely manner.

129.   Soon thereafter, Plaintiff OUTLAW went to the Acceptance Now (“ANOW”) Office to

       check on an order for a customer and was told that the customer had returned on March 8,

                                               18
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 19 of 27



       2018, and Mr. Haubrich had re-written the order as a quote so as to take the deal away from

       Plaintiff OUTLAW.

130.   Plaintiff OUTLAW proceeded to make copies of the invoices and printed out the rules

       regarding how sales commissions were supposed to operate. Plaintiff OUTLAW showed

       this information to Ms. Kolinsky to explain that the sale was, in fact, hers and not Mr.

       Haubrich; however, Ms. Kolinsky took the papers away from Plaintiff OUTLAW, told her

       that she knew the rules, and threw the documents out without reading them.

131.   Later that evening, Ms. Kolinsky told Plaintiff OUTLAW that she would put the sale in, in

       a way that Plaintiff OUTLAW and Mr. Haubrich would share equally in the sale

       commission.

132.   Soon thereafter, Plaintiff OUTLAW complained to Defendant CRISTODORA about the

       stolen commissions. Defendant CRISTODORA told Plaintiff that Mr. Haubrich deserved

       half of the commissions and that the split would remain as is.

133.   Later, Plaintiff OUTLAW called Ms. Beauchard and complained about her commissions

       being given to Mr. Haubrich.

134.   Upon information and belief, Ms. Beauchard called Defendant CRISTODORA about the

       stolen commissions.

135.   Soon thereafter, Ms. Kolinsky told Plaintiff OUTLAW that the commissions will be

       returned to only Plaintiff OUTLAW’s name, but that she still believed that Plaintiff

       OUTLAW was lying.

136.   On or about March 10, 2018, Plaintiff OUTLAW followed up with Defendant

       CRISTODORA about her complaint over the stolen commissions. Defendant

       CRISTODORA told Plaintiff OUTLAW that Mr. Haubrich would keep the commissions

       because it was Mr. Haubrich’s client first.

                                                19
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 20 of 27



137.   The following day, on or about March 11, 2018, Ms. Kolinsky called Plaintiff OUTLAW

       into her office to tell Plaintiff that she thought Plaintiff and Mr. Haubrich were both liars,

       but since ANOW orders are treated as open orders, Plaintiff OUTLAW would get all of

       the commissions.

138.   In or around the beginning of April 2018, Ms. Kolinsky had a huddle with Plaintiff

       OUTLAW and told her that she thought Plaintiff OUTLAW “was not good enough for the

       company”; that Plaintiff OUTLAW “added no value to the company” and that Plaintiff

       OUTLAW “should just leave.”

139.   On or about April 21, 2018, Defendant CRISTODORA inquired of Plaintiff OUTLAW,

       Ms. Davis, and Mr. Rosa as to what they were doing at that moment, before calling Plaintiff

       OUTLAW and Ms. Davis “circus animals” and telling Mr. Rosa that he was the ringleader

       of the circus.

140.   In or around early May 2018, Plaintiff asked Defendant CRISTODORA if she could

       change her schedule to part-time. Defendant CRISTODORA denied Plaintiff OUTLAW’s

       request for a part-time schedule.

141.   In or around late May 2018, Plaintiff OUTLAW again asked Defendant CRISTODORA,

       if she could switch to a part-time schedule. Defendant CRISTODORA again denied

       Plaintiff’s request for a part-time schedule.

142.   On or about June 2, 2018, Defendant CRISTODORA told the employees that they could

       not eat during meetings because it was distracting. However, two Sales Consultants, Ashley

       Pacheco and Mr. Arias, both of whom are, upon information and belief, fair-skinned

       Hispanics, continued to eat.

143.   After this meeting, Ms. Kolinsky approached Plaintiff OUTLAW and told her that she did

       not like the look of the outfit Plaintiff OUTLAW was wearing, the day prior. Ms. Kolinsky

                                                20
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 21 of 27



       continued that Plaintiff OUTLAW’s outfit was inappropriate and that it would cause

       customers to stare at Plaintiff OUTLAW’s body. In addition, Ms. Kolinsky asked Plaintiff

       OUTLAW, if she was in front of a five-year-old, would she wear that type of outfit.

       Plaintiff OUTLAW responded to Ms. Kolinsky that she had worn the outfit multiple times

       before without an issue and that Ms. Kolinsky and the other white staff members were

       behaving in a very discriminatory and unprofessional manner towards her.

144.   Upon information and belief, Plaintiff OUTLAW’s outfit was within the permitted dress

       code of Defendant BOB’S DISCOUNT FURNITURE.

145.   In addition, upon information and belief, Mr. Evans and Defendant CRISTODORA

       witnessed, and/or overheard, Ms. Kolinsky’s discriminatory conduct.

146.   Later that day, Plaintiff OUTLAW complained to Ms. Beauchard about Ms. Kolinsky’s

       offensive conduct relating to her attire from the day before and stated that Mr. Evans and

       Defendant CRISTODORA may have witnessed Ms. Kolinsky’s rude and discriminatory

       conduct.

147.   Plaintiff OUTLAW continued and explained that every time Plaintiff had to “huddle” with

       Ms. Kolinsky, Ms. Kolinsky found a reason to insult Plaintiff OUTLAW.

148.   For example, Ms. Kolinsky has told Plaintiff OUTLAW that she does not deserve to be

       and employee of Defendant BOB’S DISCOUNT FURNITURE and that Plaintiff

       OUTLAW was not cut out to be a furniture sales person and should look for another type

       of career.

149.   Upon information and belief, Ms. Kolinsky’s discriminatory comment reinforced the racial

       stereotypes that Defendants had about their African American employees, as compared to

       their non-African American employees.

150.   On or about June 3, 2018, Defendant CRISTODORA told Plaintiff OUTLAW that she

                                               21
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 22 of 27



       could not eat during the meeting. However, Mr. Arias and Ms. Pacheco, who were eating,

       were not told to not eat.

151.   On or about June 29, 2018, Plaintiff OUTLAW finally began working part-time, because

       she could not endure on a full-time basis the hostile work environment she was being

       subjected to at Defendant BOB’S DISCOUNT FURNITURE, race (African American),

       sexual orientation, and/or gender/sex (female), whether actual or perceived.

152.   On or about July 15, 2018, Defendants held an Anti-Harassment Meeting. This meeting

       was run by Defendant CRISTODORA, Mr. Evans, and Ms. Kolinsky.

153.   During this meeting, Defendant CRISTODORA, Mr. Evans, and Ms. Kolinsky discussed

       who an employee should report to, if they feel that they were being harassed or

       discriminated against, and identified a phone number that employees could call, if they

       want to complain about discrimination and/or harassment.

154.   After the meeting, all employees were required to sign off on a notice stating that they had

       attended the meeting.

155.   Upon information and belief, Defendant BOB’S DISCOUNT FURNITURE uses human

       resources professionals of color, particularly Defendant JACKSON and Ms. Beauchard as

       a means to circumvent claims of discrimination.

156.   On or about August 29, 2018, Plaintiff OUTLAW’s attorneys sent Defendant BOB’S

       DISCOUNT FURNITURE a claim letter laying out her allegations of discrimination and

       retaliation.

157.   On or about November 16, 2018, Plaintiff OUTLAW filed her claims of discrimination

       and retaliation against Defendant BOB’S DISCOUNT FURNITURE in the Equal

       Employment Opportunity Commission.

158.   Since the then, Defendants have engaged in a pattern discriminatory and retaliatory conduct

                                               22
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 23 of 27



       towards Plaintiff OUTLAW for engaging in protected activity.

159.   Defendants’ final and most egregious act occurred on July 13, 2019, when Defendants

       terminated Plaintiff OUTLAW for alleged misconduct, which allegations were unfounded.

160.   Specifically, Diane Kolinsky told Plaintiff that she was begin terminated for

       “inappropriately touching” another co-worker. Plaintiff denied the allegation and asked for

       further details surrounding the allegations, but was given none.

161.   Plaintiff OUTLAW felt offended, disturbed, and humiliated by the blatantly unlawful,

       discriminatory and retaliatory treatment she has suffered at the hands of Defendants.

162.   Plaintiff has been unlawfully discriminated and retaliated against on the basis of her race

       (African American), sexual orientation, and/or gender/sex (female), whether actual or

       perceived.

163.   Defendants’ actions and conduct were intentional and aimed at harming Plaintiff.

164.   As a result of the acts and conduct complained of herein, Plaintiff OUTLAW has suffered

       a loss of income, the loss of a salary, bonus, benefits, and other compensation, which such

       employment entails.

165.   Plaintiff has also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff has

       further experienced emotional distress.

166.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

       jurisdictional limits of the Court.

167.   The above are just some of the ways Defendants discriminated and retaliated against

       Plaintiff while employing her.

168.   Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

       knowledge of the law. As such, the Plaintiff demands punitive damages.

                                                 23
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 24 of 27



169.   As such, Plaintiff demands punitive damages as against all Defendants, jointly and

       severally.

                             AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                            (Not Against Individual Defendants)

170.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if fully set forth herein.

171.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

       Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., for relief based upon the unlawful

       employment practices of the above-named Defendant BOB’S DISCOUNT FURNITURE.

       Plaintiff complains that Defendant BOB’S DISCOUNT FURNITURE violated Title VII’s

       prohibition against discrimination or retaliation in employment based, in whole or in part,

       upon an employee’s race (African American), sexual orientation, and/or gender/sex

       (female), whether actual or perceived.

172.   Defendant BOB’S DISCOUNT FURNITURE engaged in unlawful employment practices

       prohibited by 42 U.S.C. §§ 2000e, et seq., by discriminating and retaliating against Plaintiff

       because of her race (African American), sexual orientation, and/or gender/sex (female),

       whether actual or perceived.

173.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will each

       continue to suffer damages including but not limited to economic and pecuniary losses (past

       and future) – such as income, salary, benefits, bonuses, commission and other compensation

       that her employment entailed; severe emotional, psychological and physical stress, distress,

       anxiety, pain and suffering; the inability to enjoy life's pleasures; and other non-pecuniary

       losses and special damages.

174.   Accordingly, as a result of the unlawful conduct of Defendant BOB’S DISCOUNT

                                                  24
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 25 of 27



       FURNITURE, Plaintiff has been damaged as set forth herein and is entitled to the

       maximum compensation available to her under this law.

              AS A SECOND CAUSE OF ACTION FOR DISCRIMINATION
                       UNDER THE NEW YORK STATE LAW
                             (Against All Defendants)

175.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if fully set forth herein.

176.   Executive Law § 296 provides that:

               1. It shall be an unlawful discriminatory practice: "(a) For an
               employer or licensing agency, because of an individual's age,
               race, creed, color, national origin, sexual orientation, military
               status, sex, disability, predisposing genetic characteristics, marital
               status, or domestic violence victim status, to refuse to hire or
               employ or to bar or to discharge from employment such
               individual or to discriminate against such individual in
               compensation or in terms, conditions or privileges of
               employment.”

177.   Defendants engaged in an unlawful discriminatory practice by discriminating against the

       Plaintiffs because of race (African American), sexual orientation, and/or gender/sex

       (female), whether actual or perceived.

178.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will each

       continue to suffer damages including but not limited to economic and pecuniary losses (past

       and future) – such as income, salary, benefits, bonuses, commission and other compensation

       that her employment entailed; severe emotional, psychological and physical stress, distress,

       anxiety, pain and suffering; the inability to enjoy life's pleasures; and other non-pecuniary

       losses and special damages.

179.   Accordingly, as a result of Defendants’ unlawful conduct, Plaintiff has been damaged as

       set forth herein and each is entitled to the maximum compensation available to each of her

       under this law.

                                                  25
           Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 26 of 27



                           AS A THIRD CAUSE OF ACTION
                      UNDER STATE LAW AIDING AND ABETTING
                          (Against Individual Defendants Only)

180.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if fully set forth herein.

181.   New York State Executive Law § 296(6) provides that it shall be an unlawful

       discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

       any acts forbidden under this article, or attempt to do so.”

182.   Defendants, CRISTODORA and JACKSON, each engaged in an unlawful discriminatory

       practice in violation of New York State Executive Law § 296(6) by aiding, abetting,

       inciting, compelling and coercing the discriminatory conduct against Plaintiff.

183.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will each

       continue to suffer damages including but not limited to economic and pecuniary losses (past

       and future) – such as income, salary, benefits, bonuses, commission and other compensation

       that her employment entailed; severe emotional, psychological and physical stress, distress,

       anxiety, pain and suffering; the inability to enjoy life's pleasures; and other non-pecuniary

       losses and special damages.

184.   Accordingly, as a result of the unlawful conduct of Defendants, CRISTODORA and

       JACKSON, Plaintiff has been damaged as set forth herein and each is entitled to the

       maximum compensation available to each of them under this law.

                                        JURY DEMAND

185. Plaintiffs each requests a jury trial on all issues to be tried.


              WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.     Declaring that Defendants engaged in, and enjoining Defendants from continuing to



                                                 26
          Case 7:19-cv-07754 Document 1 Filed 08/19/19 Page 27 of 27



      engage in, unlawful employment practices prohibited by the Title VII of the Civil Rights

      Act of 1964, as amended, 42 U.S.C. §§ 2000e, et. seq.; and the New York State Human

      Rights Law, New York State Executive Law, §§ 296, et. seq., in that Defendants

      discriminated and retaliated against Plaintiff on the basis of her race (African American),

      sexual orientation, and/or gender (female), whether actual or perceived;

B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

      unlawful discrimination and retaliation and to otherwise make each of them whole for any

      losses suffered as a result of such unlawful employment practices;

C.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

      distress, pain and suffering and injury to her reputation in an amount to be proven at trial;

D.    Awarding Plaintiff punitive damages;

E.    Awarding Plaintiff’s attorneys’ fees, costs, disbursements, and expenses incurred in the

      prosecution of this action;

F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices against her.


Dated: New York, New York
       August 19, 2019


                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC



                                                    By:     ____________________________
                                                            Parisis G. Filippatos (PF1593)
                                                            Attorneys for Plaintiff
                                                            45 Broadway, Suite 620
                                                            New York, New York 10006
                                                            (212) 248-7431
                                                            pfilippatos@tpglaws.com

                                               27
